                                                           file d
                  UNITED STATES DISTRICT COURT
                                FOR THE           U.b. uibiw^
                  EASTERN DISTRICT OF NEW YORK ^          MAY 2 8 2020   ★

WILLIAM BOYLAND JR.,                                BROOKLYN OFFICE
        Petitioner

                                     Criminal Case No. 11-850(SJ)
V.


                                     Notice Of Petitioner To
UNITED STATES OF AMERICA             Submit Reply Brief
        Respondent

          NOTICE OF PETITIONER TO SUBMIT REPLY BRIEF



     COMES NOW, William Boyland, Jr., Petitioner Pro Se notifying
the Court that Petitioner is preparing a response to the

Government's letter in opposition to Petitioner's 18 U.S.C. §
3582(c)(1)(A) Emergency Motion.

     Petitioner wishes to clarify material issues of fact as

submitted by the Government. This reply will highlight facts

concerning the conditions of the facility housing Petitioner, the
bop's position on the Motion, facts pertaining to Petitioner's
medical condition/history as relates to COVID-19.

     Petitioner would like the opportunity to submit a reply brief
and supporting affidavit which will be submitted within the next

10-days unless submission is unnecessary due to Petitioner's

immediate release.



Date; May 21, 2020                          Respectfully su^itted,


                                            William Bo/land^Jr.
                                            Petitioner, Pro Se
     p                   [f)l
          MAY 2 6 2020

     PRO SE OFFICE
